Citation Nr: 1826368	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether the Veteran is entitled to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in a Board video conference hearing before the undersigned Veterans Law Judge in May 2015.  At that time, he waived his right to have the RO consider all evidence submitted through time of that hearing and thereafter. 


FINDINGS OF FACT

1.  A May 2008 rating decision denied service connection for hepatitis C; the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year after that May 2008 rating decision is neither cumulative nor redundant of the evidence that was already of record and considered in that decision, and this additional evidence raises a reasonable possibility of substantiating this claim.

3.  The Veteran's hepatitis C was incurred during his active military service.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for hepatitis C is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hepatitis C has been received since that May 2008 rating decision.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, after review of all evidence of record, that: the Veteran has submitted new and material evidence sufficient to reopen the claim of service connection for hepatitis C; that the preponderance of the evidence indicates that the Veteran currently has hepatitis C; and that there is at least an approximate balance of positive and negative evidence regarding whether it was incurred during his active military service.

The May 2008 denial of service connection for hepatitis C was not appealed and thus became a final and binding determination based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  It was based on the RO's determination that the evidence showed that hepatitis C was not incurred in or aggravated by military service.  See May 2008 Rating Decision.  Since that denial, the Veteran has undergone a new VA examination, he has testified at a May 2015 Board hearing, and he has submitted a letter from one of his private physicians indicating that his current hepatitis C was incurred during his active military service.  This evidence is relevant and material, as it relates to the Veteran's current diagnosis and the nexus between it and his in-service hepatitis diagnosis.  It is new, as well, since it was not considered in the May 2008 rating decision.  Thus, the Board will proceed with adjudication of the claim; this action will not prejudice the Veteran because, as explained below, the Board is granting the claim of entitlement to service connection for hepatitis C.  See Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).

With regard to the Veteran's entitlement to service connection for hepatitis C, his service treatment records (STRs) reflect that he was diagnosed with hepatitis on or about August 10, 1973, during his active military service.  See STRs, Treatment Notes dated from August 10, 1973 through September 25, 1973.  The Veteran was afforded a VA examination for the purpose of determining the etiology of his claimed hepatitis C in October 2012.  In the report of that examination, the VA examiner opined that while the Veteran does have hepatitis C, the acute hepatitis that he experienced while in the service was most likely due to hepatitis A or mononucleosis which are not chronic illnesses and which the Veteran has completely recovered from.  However, that examination report provides little rationale in support of that opinion.  Thus, the Board finds that it is of limited probative value.

Among other evidence, the Veteran has submitted two notes from a private physician of his addressing whether his current hepatitis C was incurred during his active military service, and whether it is related to his in-service hepatitis diagnosis on or about August 10, 1973.  The first note reflects that the physician is of the opinion that a fibrosis estimation test that was performed on the Veteran suggested stage 3 of 4, which would be "consistent with acquisition of hepatitis C at a younger age."  The second note indicates that the physician is of the opinion that the Veteran has hepatitis C, genotype 1, with stage 3-4 fibrosis that is more likely than not the same hepatitis that he developed in the military.  See Private Treatment Records received in May and June 2015.  

As indicated by the contents of these notes, the private physician supported his opinion with the fibrosis estimation test results; the VA examiner, on the other hand, provided less compelling support for his or her findings, in the Board's judgment.

In conclusion, the combination of the combination of the STRs reflecting the Veteran's diagnosis with an unspecified form of hepatitis during his active military service and the opinion from his private physician indicating that the current hepatitis C is the same hepatitis diagnosed in service support a grant of service connection for hepatitis C.  38 C.F.R. § 3.303.  The claim is granted in full.





ORDER

Service connection for hepatitis C is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


